Mr. Justice Milburn :
I concur. If it were not for the fact that the defendant interposed a counterclaim demanding ouster of the plaintiff, and if the court had not adjudicated the defendant’s claim to the office upon her said counterclaim, I would not concur, but would hold that the action should have been dismissed for the reason that the record, outside of the complaint of plaintiff, clearly shows that plaintiff never was interfered with by the defendant in the performance of her (the plaintiff’s) duties as superintendent of schools. She swears in her testimony, ££I was not interfered with by Miss Acton in the conduct of my office at all.” Her cause of action, if she have any, is as it appears from the evidence, against the commission*45ers and the treasurer, who, it is alleged, refused to recognize the plaintiff or pay her.
Mr. Justice Holloway, not having heard the argument, takes no part in this decision.